Citation Nr: 0613726	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-38 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1965.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran has bilateral sensorineural hearing loss 
which is related to his active service.

2.  The preponderance of the evidence is against the claim 
that the veteran has tinnitus which is related to his active 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
sensorineural hearing loss have not been met. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2005).

2.  The criteria for service connection for tinnitus have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Service Connection

The veteran has essentially claimed (such as during his 
January 2006 hearing) that he currently has hearing loss and 
tinnitus resulting from exposure to noise from firing ranges 
and car repair shops during active duty.  The veteran asserts 
that he was never issued any hearing protection equipment 
during this period, and that he did not complain of any 
hearing loss or tinnitus in service for fear that it would 
diminish his promotion possibilities.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim. The appellant prevails in each of those two events. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.


There is no question that the veteran currently has hearing 
loss as defined by 38 C.F.R. § 3.385.  At a January 2004 VA 
examination, pure tone thresholds exceeded 40 decibels at 
4000 Hertz bilaterally.  Private medical records corroborate 
the diagnosis of hearing loss.  

The veteran' DD Form 214 reflects that his occupational 
specialty during active duty was Highway Transport Officer.  
None of his service medical records (including a June 1961 
ROTC Summer Camp examination, a August 1962 entrance 
examination, a February 1964 annual examination, and a 
January 1965 separation examination), reflect any specific 
complaints or diagnoses of hearing loss or tinnitus, nor any 
audiological findings of hearing loss as defined by 38 C.F.R. 
§ 3.385.  While the August 1962 entrance examination revealed 
a puretone threshold of 5 decibels at 500 Hertz which then 
increased to 10 at the February 1964 annual examination, the 
puretone threshold at 500 Hertz once again decreased to 5 
decibels at the January 1965 separation examination.

There is mixed opinion about the etiology of the veteran's 
conditions.  In a February 2006 letter, a private physician 
wrote that the veteran had been his patient for a number of 
years, and that his "audiological findings have been 
consistent with a noise[-]induced hearing loss for each 
ear."  Yet this physician did not specifically conclude that 
the noise exposure in question had occurred during the 
veteran's active duty.  He also did not make any conclusion 
regarding any current tinnitus.  On the other hand, the 
veteran underwent a VA audiological examination in January 
2004 by a physician who thoroughly reviewed the claims folder 
and summarized pertinent medical history.  In the examination 
report, the VA physician concluded that "this veteran's 
military noise exposure is not a contributing factor to his 
hearing loss or tinnitus."

The January 2004 examination report is more probative than 
the February 2006 private opinion because the VA examiner had 
the benefit of reviewing all of the veteran's service and 
post-service medical records (something apparently not done 
by the private physician) and because the VA examiner clearly 
concluded that there was no nexus between in-service noise 
exposure and any current hearing loss or tinnitus.

Although the veteran has argued that he has hearing loss and 
tinnitus which are related to noise exposure in active duty, 
as a lay person, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, his claims for service connection on a direct 
basis must be denied.  

A veteran may also be granted presumptive service connection 
for sensorineural hearing loss or tinnitus (as organic 
disease of the nervous system), although not otherwise 
established as incurred in service, if either condition was 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309(a).  Nothing in the record reflects that 
the veteran was diagnosed as having either sensorineural 
hearing loss or tinnitus within a year after his discharge in 
February 1965.  Indeed, the first evidence of diagnosed 
hearing loss is a private audiological report dated in 
September 2003, over thirty years after the veteran's 
discharge from active duty.

As the preponderance of the evidence is against the veteran's 
claims, they must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim, 
2) what part of that evidence he is responsible for 
providing, 3) what part of that evidence VA will attempt to 
obtain for him, and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2005); See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).

In a December 2003 letter , the RO clearly advised the 
veteran of the first, second, and third elements required by 
Pelegrini II.  He has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  However he has effectively been notified of the need 
to provide such evidence.  The December 2003 letter informed 
him that additional information or evidence was needed to 
support his claims and asked him to send the information or 
evidence to the RO.  At a January 2006 video conference 
hearing with the undersigned, the veteran was specifically 
asked whether any physician had related his hearing loss to 
service and the record was held open for 60 days to afford 
him the opportunity to submit additional evidence in support 
of his claim.  The undersigned also explained the impact of 
whether the veteran agreed to waive initial RO consideration 
of any evidence he submitted.  In February 2006, the veteran 
submitted a private medical report to the RO, accompanied by 
a waiver of RO consideration, and that evidence was received 
at the Board in March 2006.  Under these circumstances, the 
Board finds that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  He 
demonstrated that he had actual knowledge of the evidence 
required to substantiate his claim by his active 
participation in developing additional evidence. 

The five elements of a claim for service connection include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of disability.  
Upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In this case VA provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claims for service connection, but did not provide him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since, as detailed above, the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing or content of the notification, nor has any been 
shown.  

Service, VA, and private medical records are in the file, as 
is the transcript of a January 2006 Board hearing before the 
undersigned acting veterans law judge.  The veteran underwent 
a VA examination in January 2004 and the report of this 
examination has been obtained and reviewed.  The veteran has 
not indicated that there are any outstanding records 
pertaining to his claim.  VA has satisfied its duties to 
notify and assist the veteran, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.




____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


